Citation Nr: 1003504	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-27 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for a 
service-connected acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and panic disorder with 
agoraphobia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky (the RO).


FINDING OF FACT

By a letter dated in October 2009, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the Veteran, personally and through his authorized 
representative, that he wished to withdraw his appeal for an 
evaluation in excess of 70 percent for a service-connected 
acquired psychiatric disorder, to include PTSD and panic 
disorder with agoraphobia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue an evaluation in excess of 70 percent for a service-
connected acquired psychiatric disorder, to include PTSD and 
panic disorder with agoraphobia, by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The Veteran, 
personally and through his authorized representative, has 
withdrawn his appeal for an evaluation in excess of 70 
percent for a service-connected acquired psychiatric 
disorder, to include PTSD and panic disorder with 
agoraphobia, and hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The appeal on the claim of an evaluation in excess of 70 
percent for a service-connected acquired psychiatric 
disorder, to include PTSD and panic disorder with 
agoraphobia, is dismissed



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


